Exhibit 10.3

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

CRUDE OIL TRUCKING TRANSPORTATION SERVICES AGREEMENT

This Crude Oil Trucking Transportation Services Agreement (this “Agreement”) is
dated as of October 15, 2014 (the “Effective Date”), by and between (i) Western
Refining Wholesale, LLC, a Delaware limited liability company (“Carrier”), and
(ii) Western Refining Company, L.P., a Delaware limited partnership (“WRC”), and
Western Refining Southwest, Inc., an Arizona corporation (“WRSW”). WRC and WRSW
are individually and collectively referred to as “Shipper”) and shall be jointly
and severally liable for all obligations of Shipper contained herein and, except
as otherwise expressly contemplated by this Agreement, shall be treated for all
purposes contained in this Agreement as a single Party. Carrier and Shipper are
individually referred to as a “Party”, collectively to as “Parties”. Capitalized
terms used throughout this Agreement shall have the meanings set forth in
Exhibit A, unless otherwise specifically defined herein.

RECITALS

 

A. WRSW is the owner and operator of a refinery located near Gallup in the Four
Corners region of northwest New Mexico (the “Gallup Refinery”).

 

B. WRC is the owner and operator of a refinery located in El Paso, Texas (the
“El Paso Refinery” and, together with the Gallup Refinery, collectively, the
“Western Refineries”).

 

C. Carrier owns and operates a truck-based crude oil gathering operation that
can provide service to each of the Western Refineries and their interconnected
pipelines (the “Western Logistics System”), using a combination of self-owned
and third party trucks dispatched and scheduled by Carrier.

 

D. Shipper desires that Carrier (i) cause to be gathered certain crude oil from
wellheads, fields, control tank batteries or related collection points in
Colorado, New Mexico, Utah and Texas (the “Service Areas”), (ii) coordinate the
pickup and delivery of such crude oil to the Western Logistics System or other
delivery points (the “Delivery Points”), and (iii) provide Shipper with certain
ancillary services with respect to such gathering and delivery, subject to and
upon the terms and conditions of this Agreement.

 

E. Carrier will gather, coordinate the pickup of and deliver such crude oil, as
well as provide the aforementioned ancillary services, subject to the terms and
conditions of this Agreement.

 

1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties to this Agreement hereby agree as follows:

 

1. VOLUME COMMITMENT OF SHIPPER

(a) From the Effective Date through the end of the Term (as defined below),
Shipper shall request that Carrier gather from the Service Areas and transport
to the Delivery Points at least 1,525,000 Barrels of crude oil per Month (each
Month, a “Minimum Volume Commitment”).

(b) Shipper may request that Carrier gather from the Service Areas volumes of
crude oil in excess of the Minimum Volume Commitment (“Excess Volumes”) and
transport and deliver such Excess Volumes to certain Delivery Points. Carrier
shall use commercially reasonable efforts to gather, transport and deliver such
Excess Volumes, subject to available capacity. Shipper shall not request that
other Persons gather any Excess Volumes and transport and deliver such Excess
Volumes unless (i) Shipper has previously requested Carrier to gather,
transport, and deliver such Excess Volumes and (ii) Carrier declines to gather,
transport, and deliver such Excess Volumes. Fees payable for any Excess Volumes
shall be the same rates set forth in Section 4.

 

2. SHORTFALL PAYMENTS

(a) In any Month where Shipper does not request Carrier to gather from the
Service Areas and transport and deliver to the Delivery Points at least the
Minimum Volume Commitment of crude oil (each such Month being a “Shortfall
Month”), Shipper shall pay to Carrier an amount equal to the product of the
(i) Committed Volume Shortfall for such Shortfall Month and (ii) *** (each a
“Shortfall Payment”). Such amount shall be due from Shipper to Carrier within
fifteen (15) days after the last day of such Shortfall Month.

(b) Any Shortfall Payments paid by Shipper under this Agreement shall be added
to a virtual tracking account (the “Tracking Account”) and will remain
“available” for repayment (i.e., included in the balance of the Tracking
Account) in the form of an Applicable Credit Amount (as defined below) for a
period of twelve (12) Months from the end of the Shortfall Month for which such
payments relate. The amount of any Shortfall Payments included in the Tracking
Account will be reduced by the sum of (i) the amount of any Applicable Credit
Amounts where such Applicable Credit Amounts are applied to reduce the balance
of the oldest Shortfall Payment made within the previous twelve (12) Months and
(ii) the amount of any Shortfall Payments that are no longer “available” for
repayment because they were not “repaid” within twelve (12) Months from the end
of the Shortfall Month for which they were made. An illustration of the Tracking
Account calculation is set forth on Exhibit B. The funds in the Tracking Account
will be available to be “repaid” by Carrier in the form of an Applicable Credit
Amount in any subsequent Overage Month (as defined below).

(c) In any Month where Carrier gathers from the Service Areas and transports and
delivers to the Delivery Points volumes of crude oil in excess of the Minimum
Volume Commitment (each such Month being an “Overage Month”), Carrier will
apply, as a credit for purchases in such Month, the Applicable Credit Amount, if
any, for such Month; provided that, such credit will only be due if and to the
extent that the Tracking Account has a positive balance.

 

2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(d) For purposes of the foregoing:

(i) “Committed Volume Shortfall” means, for any Shortfall Month, an amount equal
to the difference between (A) the Minimum Volume Commitment and (B) the actual
number of Barrels of crude oil transported by Carrier for Shipper during such
Shortfall Month. The Committed Volume Shortfall cannot be less than zero.

(ii) “Committed Volume Overage” means, for any Overage Month, an amount equal to
the difference between (A) the actual number of Barrels of crude oil transported
by Carrier for Shipper during such Overage Month and (B) the Minimum Volume
Commitment. The Committed Volume Overage cannot be less than zero.

(iii) “Applicable Credit Amount” means, for any Overage Month, an amount equal
to the product of (A) *** and (B) the Committed Volume Overage for such Overage
Month.

 

3. TERM OF AGREEMENT

(a) Unless otherwise terminated as provided herein, this Agreement shall be
effective as of the Effective Date and will remain in effect until the ten
(10) year anniversary of the Effective Date (the “Initial Term”).

(b) The Initial Term and any mutually agreed upon extensions thereof shall be
referred to herein as the “Term”.

 

4. FEES; ADJUSTMENTS; AND REIMBURSEMENT FOR CAPITAL EXPENDITURES

(a) Base Rate: Shipper shall pay Carrier in accordance with the rates per Barrel
for delivery to each Delivery Point as set forth on Schedule 4 (the “Base
Rates”) for providing trucking, dispatch, delivery and accounting/data services
under this Agreement. Carrier shall be the Party responsible for determining
when it will use LVC trucks to provide its services under this Agreement.
Carrier shall endeavor to use LVC trucks to the extent (i) the use of such
trucks is (A) feasible for delivery to a given Delivery Point, (B) permitted by
Applicable Law, (C) consistent with Prudent Industry Practices and (ii) such
trucks are actually available in Carrier’s existing fleet.

 

3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(b) Fuel Adjustments and Surcharges: In addition to the Base Rates, Carrier
shall charge, and Shipper shall pay the following additional amounts (the Base
Rates, together with the fuel adjustments and surcharges set forth in this
Section 4(b), are referred to as the “Trucking Rate”):

(i) a Monthly per Barrel adjustment calculated in the manner described in
Schedule 4(b)(i) to cover any increase (or decrease) in fuel prices (as
determined by reference to the U.S. Energy Information Administration’s
On-Highway Diesel Prices for the PAD III Region) incurred or experienced by
Carrier during such Month in connection with providing truck gathering services
under this Agreement; provided, however, that such adjustment shall never be of
an amount less than zero;

(ii) a Monthly surcharge on the services provided hereunder to cover Shipper’s
proportionate share of the costs of complying with any new laws or regulations
or material changes to any existing laws or regulations, in each case occurring
after the Effective Date, that affect the services provided to Shipper, if,
after Carrier has made commercially reasonable efforts to mitigate the effect of
such laws or regulations (or such changes to existing laws or regulations), such
new laws or regulations (or such changes to existing laws or regulations)
require Carrier to make unanticipated capital expenditures. Carrier will
reasonably determine the amount of any such Monthly surcharge and shall provide
Shipper with written notice of the amount of such Monthly surcharge along with
supporting calculations and documentation.

(c) Reimbursements: Shipper shall reimburse Carrier for the actual costs of any
capital expenditures Carrier agrees to make at Shipper’s request to provide
services hereunder.

(d) Fees for Other Services: In addition to the transportation services
contemplated by this Agreement, Carrier may, from time to time, upon request
from Shipper, provide the additional services described on Schedule 4(d) to
Shipper, and Shipper shall pay Carrier for such services in accordance with the
rates set forth on Schedule 4(d).

(e) Taxes. Shipper agrees to be liable for and to pay directly or reimburse
Carrier for, promptly when due, all sales, use, excise and other taxes or
charges (including any interest and penalties), now or hereafter imposed by any
governmental body or agency upon Carrier or with respect to the services or
payments hereunder (excluding (a) taxes on or measured by the net income of
Carrier, (b) taxes related to Carrier’s employees or property and (c) ad valorem
or any other tax based on the value of Carrier’s transport vehicles or other
equipment used to provide the services, each of which Carrier shall be liable
for and pay).

 

5. PAYMENTS

(a) Carrier shall invoice Shipper on a Monthly basis, and Shipper shall pay all
amounts due (including any Shortfall Payments and payments for Excess Volumes)
no later than fifteen (15) calendar days after Shipper’s receipt of Carrier’s
invoices.

(b) Any past due amounts owed by Shipper to Carrier shall accrue interest,
payable on demand, at a rate equal to the lesser of: (i) the Wall Street Journal
prime rate plus two hundred basis points or (ii) the maximum rate permitted by
applicable law, from the due date of the payment through the actual date of
payment.

 

4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

6. SERVICES PROVIDED BY CARRIER; VOLUME LOSSES

(a) Requests for the gathering of crude oil under this Agreement and/or the
provision of the other services described on Schedule 4(d) shall be made by
Shipper or its crude oil suppliers on a “call and demand” basis. Carrier shall
use commercially reasonable efforts to schedule and dispatch all pick-ups of
crude oil requested by Shipper or its crude oil suppliers on such “call and
demand” basis.

(b) Carrier shall load only that crude oil which it is authorized to load
pursuant to directions received from Shipper. The quality and quantity of the
crude oil received by Carrier shall be determined by sampling, verification and
measurement conducted by Carrier or its designee. Carrier shall not mix
different grades of crude oil, unless authorized by Shipper, or adulterate the
crude oil with motor fuel or with any chemical or other material whatsoever. The
crude oil hauled on a transport truck prior to loading a new delivery must be
compatible with the crude oil that is being loaded so as to not cause
contamination of loaded or stored crude oil. Shipper, as part of its quality
control, may test the quality of crude oil delivered by Carrier. Carrier agrees
to abide by the quality control procedures mutually agreed by the Parties from
time to time. Shipper shall at all times retain title to the crude oil gathered,
transported and delivered by Carrier hereunder.

(c) Shipper shall remain responsible for all risk of loss, damage,
deterioration, or contamination as to such crude oil, except for that caused by
the negligence, gross negligence, willful misconduct or breach of this Agreement
of Carrier, its agents, employees or contractors.

(d) Immediately upon receipt of crude oil from any designated pick-up location,
Carrier shall expeditiously transport the crude oil to the Delivery Points. Upon
arrival at the Delivery Points, Carrier shall unload the crude oil in compliance
with this Agreement unless otherwise specified in writing.

(e) Carrier shall maintain a true and correct set of records related to the
services hereunder, including invoices, bills of lading, receipt tickets,
transportation records, and delivery tickets, showing the date, volumes, receipt
location and delivery location for all crude oil transported by Carrier in
detail sufficient to provide reasonable verification of any charges to Shipper
hereunder. Carrier will provide Shipper with a secure electronic data feed,
which shall accurately report all the above information and other information
mutually agreed upon by the Parties on a current, daily basis. Carrier shall
maintain such records for a period not less than two (2) years. Shipper, or its
representatives, may from time to time, at Shipper’s expense, audit any such
records and Carrier agrees to permit Shipper, or its representative, access to
examine and audit such records at all reasonable times and upon receipt of
reasonable advance notice. Carrier shall promptly refund to Shipper any amounts
paid by Shipper in excess of amounts properly payable under the terms of the
Agreement.

 

5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(f) Carrier shall have no obligation to measure volume gains and losses and
shall have no liability whatsoever for normal course physical losses that may
result from the handling and transporting of crude oil through trucks that
Carrier dispatches, REGARDLESS OF WHETHER ANY OF THE ABOVE ARE ATTRIBUTABLE TO
OR ARISE FROM THE JOINT OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER
FAULT OR RESPONSIBILITY OF CARRIER, except where such losses are the direct
result of the willful misconduct or gross negligence of Carrier.

 

7. SAFETY/PREVENTION

(a) Carrier agrees that transportation services provided hereunder shall be
conducted in accordance with all Applicable Laws and Prudent Industry Practices.

(b) Carrier shall only employ for the provision of services contemplated under
this Agreement such employees that have been properly instructed, trained and
certified as to the characteristics and safe loading, handling, hauling,
delivery, and unloading methods associated with crude oil in accordance with
Applicable Law and Prudent Industry Practices. Carrier shall ensure, in
accordance with Prudent Industry Practices, that its employees comply with all
safety rules to avoid, injury to workers and others, and damage to equipment and
property.

 

8. ACCIDENT REPORTING; HAZARDOUS CONDITIONS; SPILL RESPONSE PLAN

(a) Carrier hereby acknowledges and agrees that Shipper has retained Carrier to
transport petroleum products, and understands that such products may constitute
or contain Hazardous Materials, as defined in the Hazardous Materials
Transportation Act, 49 U.S.C. §5101 et seq., as amended, and the regulations of
the U.S. Department of Transportation made thereunder. Carrier represents and
warrants that it is fully qualified and authorized to transport Hazardous
Materials in the United States. Carrier and Shipper certify that they are
familiar with U.S. laws and regulations applicable to transportation of
Hazardous Materials and that they will comply with all such laws and
regulations.

(b) Carrier will observe and comply with all of Shipper’s reasonable standard
loading and unloading procedures, including any truck loading sequence
procedures. Upon Carrier request, Shipper will provide a copy of the Material
Safety Data Sheet for the Hazardous Materials.

(c) Carrier shall use its commercially reasonable efforts to reduce and minimize
accidents arising in connection with the services hereunder and shall promptly
report to Shipper all accidents or occurrences resulting in injuries to any of
Shipper’s employees or third parties, and/or any damage to any property of
Shipper or any third party, arising out of or during the performance of services
under this Agreement.

 

6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(d) In the event there is a release of crude oil or damage to the environment by
Carrier in performing the services provided hereunder, Carrier shall clean up
such spill and remediate such damage in accordance with Applicable Law, and if a
“clean and clear” letter from the applicable oversight agency is provided to
Carrier, a copy of such clean and clear letter will be sent Shipper promptly
after its receipt thereof. Carrier shall inform Shipper of any notices,
warnings, or asserted violations issued by any Governmental Authorities relative
to any service performed by Carrier pursuant to this Agreement.

(e) In the event Carrier becomes aware of any environmental, health or safety
conditions that violate any Applicable Law or any other conditions concerning
the Western Logistics System, any of Shipper’s premises or facilities that
create a hazardous condition, Carrier shall promptly provide Shipper with
telephonic notice at the numbers set forth herein, informing Shipper about the
details of the condition.

(f) Upon request, Carrier shall provide a copy of the spill contingency plans to
Shipper, and Carrier must meet minimum requirements for rapid response and
short-term containment. If Shipper believes Carrier does not respond promptly to
any type of hazard, Shipper may respond and any such response shall not be
considered an act as a volunteer, and Carrier will be liable for the reasonable
costs of the Shipper response.

 

9. INSURANCE

Carrier shall maintain insurance policies of the type and amount as Carrier has
historically maintained. Pursuant to that certain Omnibus Agreement dated as of
October 16, 2013, by and among Western Refining, Inc., a Delaware corporation
(“WRI”), Western Refining Logistics, LP, a Delaware limited partnership, Western
Refining Logistics GP, LLC, a Delaware limited liability company, WRSW, WRC, and
Carrier (the “Omnibus Agreement”), it is currently anticipated that WRI or one
of its affiliates will provide Carrier with all necessary insurance coverage and
Carrier shall reimburse WRI for the insurance premiums as set forth therein. To
the extent that WRI fails or otherwise is no longer obligated to provide such
insurance coverage pursuant to the Omnibus Agreement, Carrier agrees to purchase
replacement policies at its sole cost and expense. The insurance required
hereunder in no way limits or restricts Carrier’s obligations under law or this
Agreement as to indemnification of Shipper.

 

10. INDEMNITY

NEITHER PARTY SHALL BE LIABLE FOR ANY ACTIONS OR OMISSIONS TO ACT OF THE OTHER
PARTY, OR OF ANY OF ITS EMPLOYEES, AGENTS OR REPRESENTATIVES. SUBJECT TO THE
LIMITATIONS SET FORTH IN THIS AGREEMENT, EACH PARTY (THE “INDEMNIFYING PARTY”)
AGREES THAT (EXCEPT AS PROVIDED FOR IN SECTION 6) IT SHALL, TO THE EXTENT
PERMITTED BY LAW, DEFEND, INDEMNIFY, AND HOLD HARMLESS THE OTHER PARTY, ITS
MEMBERS, DIRECTORS, OFFICERS, MANAGERS, AGENTS AND EMPLOYEES, FROM

 

7



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

AND AGAINST ANY AND ALL CLAIMS, DEMANDS, DAMAGES, LOSSES, LIABILITIES, CAUSES OF
ACTION, JUDGMENTS, ASSESSMENTS, PENALTIES, COSTS, AND EXPENSES OF ANY KIND OR
NATURE, INCLUDING REASONABLE ATTORNEYS FEES, EXPENSES OF LITIGATION AND COURT
COSTS, WITHOUT REGARD TO THE AMOUNT (COLLECTIVELY “LOSSES”) TO THE EXTENT SUCH
LOSSES ARE, DIRECTLY OR INDIRECTLY CAUSED BY, CONNECTED WITH, OR ARISE OUT OF
THE INDEMNIFYING PARTY’S FAILURE TO COMPLY, OR ANY PRODUCTS SHIPPED BY THE
INDEMNIFYING PARTY’S FAILURE TO COMPLY WITH ALL APPLICABLE FEDERAL, STATE AND
LOCAL LAWS, ORDINANCES, ORDERS, RULES AND REGULATIONS OR FROM ANY INTENTIONAL OR
UNINTENTIONAL ACTION OR OMISSION TO ACT OF THE INDEMNIFYING PARTY, OR ITS
MEMBERS, DIRECTORS, OFFICERS, MANGERS, AGENTS AND EMPLOYEES. IN THE EVENT THAT
ANY SUCH INCIDENT THAT LEADS TO ANY CLAIM FOR INDEMNIFICATION IS THE RESULT OF
INTENTIONAL OR UNINTENTIONAL CONDUCT OF BOTH PARTIES, EACH PARTY AGREES THAT IT
SHALL BE LIABLE TO REIMBURSE AND INDEMNIFY THE OTHER PARTY TO THE EXTENT THAT
LIABILITY AND RESPONSIBILITY WOULD BE APPORTIONED TO SUCH PARTY IN ACCORDANCE
WITH THE LAWS OF COMPARATIVE NEGLIGENCE. TO RECEIVE THE FOREGOING INDEMNITY, THE
PARTY SEEKING INDEMNIFICATION MUST NOTIFY THE INDEMNIFYING PARTY IN WRITING OF A
CLAIM PROMPTLY AND PROVIDE ALL COOPERATION REASONABLY REQUESTED BY THE
INDEMNIFYING PARTY (AT THE EXPENSE OF THE INDEMNIFYING PARTY). For the avoidance
of doubt, WRC and WRSW shall be treated as a single Party for purposes of this
Section 10.

 

11. WAIVER OF CONSEQUENTIAL DAMAGES

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE AGREEMENT, AND
NOTWITHSTANDING KNOWLEDGE, IF ANY, OF A PARTY OF THE POSSIBILITY OF SUCH
DAMAGES, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY, FOR ANY
LOST PROFITS, OR SPECIAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY, INCIDENTAL OR
INDIRECT DAMAGES OR LOSSES, INCLUDING BUT NOT LIMITED TO LOST PROFITS, FROM SALE
OF PRODUCT UNDER THE AGREEMENT OR FROM THE USE OR RESALE THEREOF, HOWEVER SAME
MAY BE CAUSED AND REGARDLESS OF THE SOLE OR CONCURRENT NEGLIGENCE OF THE OTHER
PARTY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF, OR OTHERWISE COULD HAVE
ANTICIPATED THE POSSIBILITY OF, SUCH DAMAGES OR LIABILITIES IN ADVANCE. THE
PARTIES AGREE THAT THE RESTRICTIONS AND LIMITATIONS ON DAMAGES CONTAINED IN THIS
AGREEMENT DO NOT DEPRIVE THE PARTIES OF MINIMUM ADEQUATE REMEDIES AS
CONTEMPLATED IN TEXAS UCC SECTION 2-719. The foregoing limitation is not
intended and shall not limit any damages incurred by any third party and covered
under any indemnity hereunder.

 

8



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

12. TERMINATION; RIGHT TO ENTER NEW AGREEMENT

(a) Termination for Default. A Party shall be in default under this Agreement
if:

(i) such Party materially breaches any provision of this Agreement and such
breach is not cured within thirty (30) days after notice thereof (which notice
shall describe such breach in reasonable detail) is received by such Party from
any other non-breaching Party; or

(ii) such Party (A)(1) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (2) makes an assignment or any
general arrangement for the benefit of creditors, (3) otherwise becomes bankrupt
or insolvent (however evidenced) or (4) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets, and, with respect to any
involuntary filings, and (B) such Party fails to remedy the same within sixty
(60) days of the date of such filing.

(b) If any of the Parties is in default as described above, then any other Party
may (1) notwithstanding the terms of Section 3, terminate this Agreement upon
notice to the defaulting Party; (2) withhold any payments due to the defaulting
Party under this Agreement; and/or (3) pursue any other remedy at law or in
equity.

(c) If this Agreement is terminated by or as to either WRSW or WRC, but not
both, then this Agreement shall remain in full force and effect with respect to
the remaining Parties unless and until terminated thereby in accordance with
this Section 12.

 

13. FORCE MAJEURE

(a) As soon as possible upon the occurrence of a Force Majeure (as defined
below), the Party affected by such Force Majeure shall provide the other Party
with written notice of the occurrence of such Force Majeure (a “Force Majeure
Occurrence Notice”). The Party affected by such Force Majeure shall identify in
such Force Majeure Occurrence Notice the approximate length of time that such
Party reasonably believes in good faith such Force Majeure shall continue.

(b) The obligations under this Agreement of the Party affected by such Force
Majeure shall be temporarily suspended during the occurrence of, and for the
entire duration of, a Force Majeure. The Party affected by such Force Majeure
shall use commercially reasonable efforts to overcome such Force Majeure but
shall not be obligated under this Agreement to settle a strike or labor dispute.

(c) As soon as possible upon the cessation of a Force Majeure, the Party
affected by such Force Majeure shall provide the other Party with written notice
of the cessation of such

 

9



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

Force Majeure (a “Force Majeure Cessation Notice”). The Party affected by such
Force Majeure shall identify in such Force Majeure Cessation Notice the date on
which such Force Majeure ceased to exist.

(d) Nothing in this Section 13 shall excuse any Party from complying with its
obligations under this Agreement arising prior to the occurrence of such Force
Majeure, including any obligation to make payments when due under this
Agreement.

(e) Notwithstanding anything contained herein to the contrary, if (i) the Party
affected by an event of Force Majeure (the “Affected Party”) is unable to resume
the performance of its obligations under this Agreement within two (2) years
after the event of Force Majeure despite using its commercially reasonable
efforts to overcome such event in accordance with this Section 13, then the
Affected Party may, upon written notice to the other Party, terminate this
Agreement or (ii) the Affected Party is unable to resume performance of its
obligations under this Agreement within six (6) Months after the event of Force
Majeure, then the other Party may, upon written notice to the Affected Party,
terminate this Agreement; provided that, in either case any payment obligations
accruing up to and through the date of such termination shall remain outstanding
and shall continue to be due and payable following the termination of this
Agreement.

(f) “Force Majeure” means circumstances not reasonably within the control of a
Party and which, by the exercise of reasonable efforts, such Party is unable to
prevent or overcome that prevent performance of such Party’s obligations under
this Agreement, including: acts of God, strikes, lockouts or other industrial
disturbances, wars, riots, fires, floods, storms, orders of courts or
Governmental Authorities, governmental request or requisition for national
defense, explosions, terrorist acts, breakage, accident to machinery, storage
tanks or lines of pipe and inability to obtain or unavoidable delays in
obtaining material or equipment, delays of other carriers, local or national
disruptions to transportation networks or operations, fuel shortages and similar
events.

 

14. COMPLIANCE WITH LAWS

(a) Prior to transporting any crude oil covered hereunder, Carrier shall make or
cause to be made, the following certifications on the delivery receipt or bill
of lading covering the crude oil received if required by 49 CFR 172.204, or such
other certification(s) as may be required by applicable law:

“This is to certify that the above-named materials are properly classified,
described, packaged, marked and labeled, and are in proper condition for
transportation according to the applicable regulations of the Department of
Transportation.”

(b) Carrier hereby certifies that all transport vehicles to be used by Carrier
in provided the services hereunder shall be (i) clean and free of contaminants,
(ii) in material compliance with all Applicable Laws and (iii) proper and
appropriate in accordance with Prudent Industry Practices for the transport of
crude oil.

 

10



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(c) Shipper certifies that none of the crude oil covered by this Agreement will
be produced or withdrawn from storage in violation of any Applicable Law.

(d) The Parties are entering into this Agreement in reliance upon and shall
fully comply with all Applicable Law which directly or indirectly affect the
crude oil gathered hereunder, or any receipt, throughput, delivery,
transportation, handling or storage of crude oil hereunder or the ownership,
operation or condition of the gathering operation, trucks and truck unloading
facilities. Each Party shall be responsible for compliance with all Applicable
Laws associated with such Party’s respective performance hereunder and the
operation of such Party’s facilities, and, including without limitation any and
all certifications required by the Department of Transportation. In the event
any action or obligation imposed upon a Party under this Agreement shall at any
time be in conflict with any requirement of Applicable Law, then this Agreement
shall immediately be modified to conform the action or obligation so adversely
affected to the requirements Applicable Law, and all other provisions of the
Agreement shall remain effective.

(e) New or Changed Applicable Law. If during the Term, any new Applicable Law
becomes effective or any existing Applicable Law is materially changed, which
change is not addressed by another provision of this Agreement and has an
adverse economic impact upon a Party, then either Party, acting in good faith,
shall have the option to request renegotiation of the relevant provisions of
this Agreement with respect to future performance. The Parties shall then meet
and negotiate in good faith amendments to this Agreement that will conform this
Agreement to the new Applicable Law (or material change to an existing
Applicable Law) while preserving the Parties’ economic, operational, commercial
and competitive arrangements in accordance with the understandings set forth
herein.

(f) Carrier shall secure and maintain current all required permits, licenses,
certificates, and approvals for the services.

 

15. OTHER PROVISIONS

(a) Independent Contractor. It is expressly agreed that Carrier is acting
hereunder solely as an independent contractor and that all persons performing
services hereunder for Carrier shall be deemed agents, servants or employees of
Carrier and that none of such persons shall be deemed agents, servants or
employees of Shipper. As between the Parties, Carrier shall have the sole and
exclusive responsibility for the costs and over the manner in which its
employees and/or independent contractors perform the services provided
hereunder, including the equipment provided.

(b) Subcontractors. Other than those subcontractors set forth in Schedule 16(b),
Carrier agrees not to subcontract, broker, interline, or to use “substituted
services” by rail or motor carrier without the approval of Shipper, which shall
not be unreasonably withheld, conditioned or delayed.

 

11



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(c) Assignment.

(i) WRSW shall not assign any of its rights or obligations under this Agreement
without the prior written consent of Carrier and WRC, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however; that WRSW may
assign this Agreement without such consent to an affiliate or in connection with
a sale by WRSW of the Gallup Refinery so long as the transferee: (A) agrees to
assume all of WRSW’s obligations under this Agreement and (B) is financially and
operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by Carrier in its reasonable judgment.

(ii) WRC shall not assign any of its rights or obligations under this Agreement
without the prior written consent of Carrier and WRSW, which consent shall not
be unreasonably withheld, conditioned or delayed; provided, however; that WRC
may assign this Agreement without such consent to an affiliate or in connection
with a sale by WRC of the El Paso Refinery so long as the transferee: (A) agrees
to assume all of WRC’s obligations under this Agreement and (B) is financially
and operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by Carrier in its reasonable judgment.

(iii) Carrier shall not assign any of its rights or obligations under this
Agreement without Shipper’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however; that
(A) Carrier may assign this Agreement without Shipper’s consent to an affiliate
or in connection with a sale by Carrier of Carrier’s truck gathering operation
so long as the transferee: (x) agrees to assume all of Carrier’s obligations
under this Agreement and (y) is financially and operationally capable of
fulfilling the terms of this Agreement, which determination shall be made by
Shipper’s in its reasonable judgment; and (B) Carrier shall be permitted to make
a collateral assignment of this Agreement to obtain financing.

(iv) Any assignment that is not undertaken in accordance with the provisions set
forth above shall be null and void ab initio. A Party making any assignment
shall promptly notify the other Party of such assignment, regardless of whether
consent is required.

(v) This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns.

 

12



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(d) Notices.

(i) Notices, correspondence, invoices, as applicable, and all other
communications related to this Agreement shall be addressed as follows:

 

to Shipper at:

WRSW:

1250 W. Washington Street, Suite 101

Tempe, Arizona 85281

Attn: General Counsel

With a copy to:

1250 W. Washington Street, Suite 101

Tempe, Arizona 85281

Attn: President of Refining & Marketing

WRC:

1250 W. Washington Street, Suite 101

Tempe, Arizona 85281

Attn: General Counsel

With a copy to:

1250 W. Washington Street, Suite 101

Tempe, Arizona 85281

Attn: President of Refining & Marketing

and to Carrier at:

1250 W. Washington Street, Suite 101

Tempe, Arizona 85281

Attn: President of Wholesale

(ii) All notices, requests, demands, and other communications hereunder will be
in writing and will be deemed to have been duly given: (A) if by transmission by
facsimile or hand delivery, when delivered; (B) by e-mail on the next Business
Day after delivery, if receipt is confirmed, (C) if mailed via the US Postal
Service, five (5) Business Days after mailing, provided said notice is sent
first class, postage pre-paid, via certified or registered mail, with a return
receipt requested; or (D) if mailed by an internationally recognized overnight
express mail service such as Federal Express, UPS, or DHL Worldwide, one
(1) Business Day after deposit therewith prepaid.

(iii) Each Party shall have the right, from time to time, to designate a
different address by written notice given in conformity with this Section 15(d).

(iv) For the avoidance of doubt, any notice, correspondence, invoice or other
communication under this Agreement that is required to be provided by Shipper
shall be provided to both WRSW and WRC hereunder but shall be deemed given upon
delivery in accordance with this Section 15(d) to either WRSW or WRC.

 

13



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(e) Dispute Resolution; Governing Law; Jurisdiction.

(i) This Agreement shall be governed and construed in accordance with the
substantive laws of the State of Texas without reference to principles of
conflicts of law that would result in the application of the laws of another
jurisdiction.

(ii) THE PARTIES VOLUNTARILY AND IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE
COURTS OF THE STATE OF TEXAS AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA IN HARRIS COUNTY, TEXAS, OVER ANY DISPUTE BETWEEN OR AMONG THE PARTIES
ARISING OUT OF THIS AGREEMENT, OTHER THAN A DISPUTE SUBJECT TO SECTION
15(e)(iv), AND EACH PARTY IRREVOCABLY AGREES THAT ALL SUCH CLAIMS IN RESPECT OF
SUCH DISPUTE SHALL BE HEARD AND DETERMINED IN SUCH COURTS. THE PARTIES HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH DISPUTE ARISING OUT OF
THIS AGREEMENT BROUGHT IN SUCH COURT OR ANY DEFENSE OF INCONVENIENT FORUM FOR
THE MAINTENANCE OF SUCH DISPUTE. EACH PARTY AGREES THAT A JUDGMENT IN ANY SUCH
DISPUTE MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.

(iii) EACH OF THE PARTIES HEREBY VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY DISPUTE OR OTHER PROCEEDING RELATED THERETO BROUGHT IN CONNECTION
WITH THIS AGREEMENT.

(iv) Any dispute, controversy or claim, of any and every kind or type, whether
based on contract, tort, statute, regulations, or otherwise, between the
Parties, arising out of, connected with, or relating in any way to this
Agreement or the obligations of the Parties hereunder, including any dispute as
to the existence, validity, construction, interpretation, negotiation,
performance, non-performance, breach, termination or enforceability of this
Agreement (in each case, a “Dispute”), shall be resolved solely and exclusively
in accordance with the procedures specified in this Section 15(e). The Parties
shall attempt in good faith to resolve any Dispute by mutual discussions within
thirty (30) days after the date that one Party gives written notice to the other
Parties of such a Dispute in accordance with Section 15(d). If the Dispute is
not resolved within such thirty (30) day period, or such longer period that may
subsequently be agreed to in writing by the parties to the Dispute, the Dispute
shall be finally settled by arbitration administered by JAMS, Inc. (“JAMS”)
under its Comprehensive Arbitration Rules & Procedures, and judgment on the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. The arbitration shall be held in Houston, Texas, and
presided over by three arbitrators. If the Dispute is not settled within the
above operative

 

14



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

time period, the Party providing the aforesaid notice or the Parties receiving
such notice may initiate the arbitration with JAMS. The Party who initiates the
arbitration with JAMS shall also provide notice to JAMS and the opposing Party
at the time of the initiation of the arbitration of the name of the Party
selected arbitrator. The opposing Party shall file their answering statement
with JAMS within forty-five (45) days of their receipt of the notice of filing
from JAMS. The name of their party appointed arbitrator shall be included in
such answering statement. The two Party-appointed arbitrators shall select a
third arbitrator, who shall serve as the chairperson. The arbitration award
shall identify whether there is a prevailing party in the arbitration and
include an award in favor of such prevailing party and against each losing
party, jointly and severally, for costs and expenses, including the actual
litigation fees and costs (including reasonable attorney fees) the prevailing
party incurred, excluding any contingent or deferred fees and costs. This
agreement to arbitrate shall be binding upon the successors, assignees and any
trustee or receiver of any Party.

(f) Confidential Information.

(i) Each Party agrees that it will keep any and all Confidential Information of
the other Party strictly confidential and that it will take such steps to
protect such Confidential Information as it normally takes to preserve and
safeguard its own Confidential Information. Each Party agrees that, without the
prior written consent of the other Party, it will not: (A) disclose Confidential
Information of the other Party in any manner whatsoever, in whole or in part;
(B) use any Confidential Information of the other Party other than in connection
with the transaction(s) that is the subject of this Agreement; or (C) transmit
the Confidential Information of the other Party to any of its officers,
directors, employees, affiliates, agents or representatives who (x) are not
aware of the confidential nature of such information, or (y) do not need to know
the Confidential Information for the sole purpose of assisting with the
transaction(s) (collectively, its “Representatives”). Each Party shall be
responsible for the breach of this Section 15(f) by any of its Representatives.

(ii) For purposes of this Agreement, “Confidential Information” shall mean all
information, documents, data or materials that is now or in the future provided,
acquired or received directly or indirectly by a Party or its agents, employees
or contractors either in writing, orally or by observation, relating to the
business or operations of other Party or its affiliates, including but not
limited to the pricing of product, design, planning, operation or maintenance of
the other Party’s equipment, products and business; formulas or process
parameters relating to the other Party’s products or proposed products; plans
for expansion; information relating to research, development, invention,
manufacturing, purchasing, accounting, engineering, marketing, merchandising and
selling not generally known in the industry in which the other Party is engaged;
any other data, samples, material and/or information specifically identified by
the other Party as “Confidential”; and any and all other data, information,
findings, documents or other materials arising from or relating to the other
Party or the transaction(s) or any work or services performed by it for the
other Party, regardless of whether such Confidential Information is generated
solely by or as a result of any of its activities; except that Confidential
Information

 

15



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

shall not include any information that (A) was, at the time of disclosure to the
receiving Party, in the public domain; (B) after disclosure to the receiving
Party, is published or otherwise becomes part of the public domain through no
fault of the receiving Party; (C) was in the possession of the receiving Party
at the time of disclosure to it and was not the subject of a pre-existing
confidentiality obligation; (D) was received after disclosure to the receiving
Party from a third party (other than the disclosing Party’s Affiliates or
subcontractors) that was not bound by any duty of confidentiality; or (E) was
independently developed by the receiving Party without the use of the
Confidential Information of the disclosing Party.

(g) Use of Name. Neither Party may use the other’s name, trademarks, or trade
names, or those of its subsidiaries or affiliates, in any manner, especially
advertising, without the other’s express written consent, which may be withheld
in such Party’s sole discretion.

(h) Gifts. No director, employee or agent of Carrier or of any subcontractor or
vendor of Carrier shall give or receive any commission, fee, rebate, or gift or
entertainment of significant cost or value in connection with this Agreement, or
enter into any business arrangement with any director, employee or agent of
Shipper or its parent or affiliated entities other than as a representative of
Carrier, without Shipper’s prior written agreement. Carrier shall promptly
notify Shipper of any violation of this Section 15(h).

(i) Time of the Essence. Time is of the essence to this Agreement. Waiver by
either Party of a breach by the other of any provision of this Agreement shall
not be deemed a waiver of any other provision or future compliance with all
provisions hereunder, and all such provisions shall remain in full force and
effect. Failure of either Party to enforce any right hereunder shall not be
deemed a waiver of any subsequent right hereunder.

(j) Construction. Unless the context requires otherwise: (i) any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural, and vice-versa, (ii) the gender (or lack of gender) of all words used in
this Agreement includes the masculine, feminine and neuter; (iii) references to
Articles and Sections refer to Articles and Sections of this Agreement;
(iv) references to Schedules or Exhibits refer to the Schedules and Exhibits
attached to this Agreement, each of which is made a part hereof for all
purposes; (v) the term “include”, “includes”, “including” or words of like
report shall be deemed to be followed by the words “without limitation”;
(vi) the terms “hereof”, “herein” or “hereunder” refer to this Agreement as a
whole and not to any particular provision of this Agreement; (g) references to
money refer to legal currency of the United States of America; and (vii) when
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded. The table of
contents and headings contained in this Agreement are for reference purposes
only, and shall not affect in any way the meaning or interpretation of this
Agreement.

 

16



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

(k) Severability. Any term or provision of this Agreement that is held to be
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.

(l) Entire Agreement. This Agreement and the attached Exhibits and Schedules
constitute the entire agreement between the Parties hereto and supersedes all
prior agreements, representations, warranties, statements, promises,
information, arrangements, and understandings, whether oral, written, expressed,
or implied, with respect to the subject matter hereof.

(m) Amendment. No amendment or modification of the terms of this Agreement shall
be binding unless in writing and signed by the Parties.

(n) Waiver. No waiver of any right, power, or privilege hereunder shall be
binding upon any Party unless in writing and signed by or on behalf of the Party
against which the waiver is asserted.

(o) Representation. The Parties agree that each Party and its counsel have had
the opportunity to fully participate in the review of this Agreement and that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not apply in the interpretation of this
Agreement, including all Appendices hereto.

(p) Counterparts. This Agreement may be executed in one or more counterparts,
any or all of which shall constitute one and the same instrument. Either Party,
at its option, may supply any document required by or referenced in this
Agreement in either paper or electronic form (including, but not limited to, an
electronically imaged, faxed, photocopied, or online posted version), and any
such version shall be sufficient for all purposes under this Agreement.

[SIGNATURE PAGES FOLLOW]

 

17



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.

 

WESTERN REFINING SOUTHWEST, INC. By:  

/s/ Mark J. Smith

Name:   Mark J. Smith Title:   President – Refining and Marketing WESTERN
REFINING COMPANY, L.P. By:  

/s/ Mark J. Smith

Name:   Mark J. Smith Title:   President – Refining and Marketing WESTERN
REFINING WHOLESALE, LLC By:  

/s/ Matthew L. Yoder

Name:   Matthew L. Yoder Title:   Senior Vice President - Operations

 

[Signature Page for Crude Oil Trucking Transportation Services Agreement]



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

SCHEDULE 4

BASE RATES

*** [five pages omitted]

 

Schedule 4

Page 1 of 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

SCHEDULE 4(b)(i)

MONTHLY PER BARREL ADJUSTMENT EXAMPLE

*** [six pages omitted]

 

Schedule 4(b)(i)

Page 1 of 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

SCHEDULE 4(d)

OTHER SERVICES

***

 

Schedule 4(d)

Page 1 of 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

SCHEDULE 16(b)

SUBCONTRACTORS

***

 

Schedule 16(b)

Page 1 of 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

EXHIBIT A

DEFINITIONS

Capitalized terms used throughout the Agreement and not otherwise specifically
defined elsewhere shall have the meanings set forth in this Exhibit A.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.

“Barrel”, “barrel”, or “BBL” means a volume equal to 42 U.S. gallons at 60
degrees Fahrenheit under one atmosphere of pressure. “bpd” means Barrels per
day.

“$” means U.S. Dollars.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

“Environment” shall have the meaning set forth in 42 U.S.C. 9601(8) (1988).

“Environmental Law” means, as to any Party, all laws, statutes, ordinances,
decrees, requirements, orders, judgments, rules, regulations (or official
interpretations of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority or common law theories applicable
to such Party arising from, relating to, or in connection with the Environment,
health, or safety, including without limitation CERCLA, relating to
(a) pollution, contamination, injury, destruction, loss, protection, cleanup,
reclamation or restoration of the air, surface water, groundwater, land surface
or subsurface strata, or other natural resources; (b) solid, gaseous or liquid
waste generation, treatment, processing, recycling, reclamation, cleanup,
storage, disposal or transportation; (c) exposure to pollutants, contaminants,
hazardous, or toxic substances, materials or wastes; (d) the safety or health of
employees; or (e) the manufacture, processing, handling, transportation,
distribution in commerce, use, storage or disposal of hazardous or toxic
substances, materials or wastes.

 

Exhibit A

Page 1 of 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products,
radionuclides, radioactive materials, and medical and infectious waste.

“Month” means a calendar month.

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.

“Prudent Industry Practices” means those practices, methods, equipment,
specifications and standards of safety and performance, as the same may change
from time to time, as are commonly used by operators of truck-based crude oil
gathering operations of a type and size similar to Carrier’s operation as good,
safe, and prudent practices in connection with the gathering, transport, and
delivery of crude oil. Prudent Industry Practices are not intended to be limited
to the optimum practice or method to the exclusion of others, but rather to be a
spectrum of possible but reasonable practices and methods.

“U.S.” means the United States of America.

 

Exhibit A

Page 2 of 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

EXHIBIT B

TRACKING ACCOUNT ILLUSTRATION

 

     Month
1     Month
2      Month
3     Month
4      Month
5      Month
6      Month
7      Month
8      Month
9      Month
10      Month
11      Month
12      Month
13  

Volume (shortfall) / Surplus (millions $)

   ($ 10 )    $ 0       ($ 3 )    $ 1       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 4       $ 4   

Payment to Shipper from Carrier

   $ 10      $ 0       $ 3      $ 0       $ 0       $ 0       $ 0       $ 0   
   $ 0       $ 0       $ 0       $ 0       $ 0   

Credit to Shipper from Carrier

   $ 0      $ 0       $ 0      $ 1       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 4       $ 3   

Aging drop off at month end

   $ 0      $ 0       $ 0      $ 0       $ 0       $ 0       $ 0       $ 0      
$ 0       $ 0       $ 0       $ 5       $ 0   

“Tracking Account” at month end

   $ 10      $ 10       $ 13      $ 12       $ 12       $ 12       $ 12       $
12       $ 12       $ 12       $ 12       $ 3       $ 0   

In Month 12, $4 goes against the Month 1 shortfall which when combined with the
$1 from Month 4 makes a total of $5 that should be applied to the Month 1
shortfall payment - thus the remaining $5 of the Month 1 shortfall payment drops
off. As a result, $3 would remain in the Tracking Account from Month 3.

In Month 13, $3 is still left in the Tracking Account and available for
“repayment” back to Purchaser.

 

Exhibit B

Page 1 of 1